Citation Nr: 1643321	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  09-41 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran has verified service in the Air National Guard from 1973 to 1979, including a period of active duty for training (ADT) from August 1973 to December 1973; she has subsequent unverified service in the Army Reserves until 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) regional office (RO) located in Houston, Texas.

By way of background, RO decisions dated in January 1990, September 1990, November 1990 (two), and March 1991 denied the Veteran's claim for service connection for tinnitus on the merits.  The Veteran appealed to the Board, and a July 1991 Board decision denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and an August 1992 Court order granted VA's motion for summary judgment.  RO decisions dated in August 1994 and June 1998 denied the Veteran's applications to reopen her claim.  The Veteran again appealed to the Board, and an October 2000 Board decision denied her application to reopen her claim.  The Veteran again appealed to the Court, and VA filed a motion to vacate and remand the appeal (regarding the VCAA), which motion was granted by way of an April 2001 Court order.  A June 2002 Board decision again denied the Veteran's application to reopen her claim.  The Veteran again appealed to the Court, and a June 2003 Court order granted the parties motion to vacate and remand the appeal.  

A November 2003 Board decision reopened and remanded the Veteran's claim.  A subsequent March 2005 Board decision denied the Veteran's claim on the merits.  The Veteran again appealed to the Court, and a July 2007 Court decision affirmed the March 2005 Board decision.  

In August 2007, the Veteran filed the current claim, which was denied by way of the December 2007 RO decision.  In June 2013, the Board reopened and remanded the claim.  

In December 2014, the Board remanded this matter for additional development.

The Board acknowledges that the Veteran has filed a notice of disagreement as to the issue of entitlement to service connection for flat feet.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the Board found that the new August 2013 VA examination obtained had not been adequate, because August 2013 VA examiner was not a physician and the opinion report did not include an opinion on the matter of whether the reported in-service injury claimed as caused by a cerumen instrument damaging the Veteran's tympanic membrane in 1979 or 1980 at Irwin Army hospital was related to the Veteran's current tinnitus.   

The AOJ subsequently obtained an April 2015 VA examination by a physician assistant - with an opinion addressing tinnitus as caused by hearing loss that could be related to military noise exposure.  The April 2015 VA examiner provided an August 2015 addendum medical opinion - addressing tinnitus caused by reported injury by a cerumen instrument.  

Per a September 2015 clarification, the VA examination facility reported that the April 2015 physician assistant examiner worked exclusively in ENT and that they did not have an ENT physician at that facility.  

Subsequently, as shown in an November 2015 VA examination amended report, the AOJ had an otolaryngology attending/chief physician review the Veteran's claims file and the April 2015 VA examination.  That physician indicated, in a copy of the opinion regarding injury by cerumen instrument, concurrence with the opinion submitted by the physician's assistant.  Unfortunately, the physician only appears to reference the opinion regarding cerumen instrument, not noise exposure.  Furthermore, the noise exposure opinion is inadequate, as it is speculative as to whether the Veteran's current bilateral hearing loss developed in service.  As such, the Board finds that an addendum medical opinion is necessary to adequately address all the Veteran's contentions.

The Board further notes that in October 2016, the AOJ appears to have initiated a request for clinical records for hearing loss and tinnitus, from May 1979 to July 1979 at Irwin Army Community Hospital, in Fort Riley, Kansas.  A response to that record request has not yet been obtained.  As any records found would be relevant to the current claim, such records, if they exist, should be obtained prior to Board review of this matter.  

Furthermore, when, through no fault of the veteran, the records under the control of the VA are unavailable; this duty to assist is heightened. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  VA's duty then requires that VA advise the veteran of her right to support her claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The AOJ should further notify the Veteran of such opportunity and whether it has been able to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should verify whether any additional service treatment records must be obtained.  All findings regarding service treatment records should be clearly stated in the claims file.

2. (a) The AOJ should notify the Veteran of whether it has been able to obtain all her service treatment records.

(b) The AOJ should further notify the Veteran of her right to support her claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence.

3.  After the above development has been accomplished, the AOJ should have the November 2015 EAR NOSE AND THROAT (ENT) physician who reviewed the April 2015 VA examination (and subsequent medical opinions) by the physician assistant, or other qualified physician, provide an addendum medical opinion.  The complete claims folder must be provided to the VA medical opinion provider for review.  The need for a new VA examination is left up to the discretion of the VA medical opinion provider.

Based on prior examination findings, the VA medical opinion provider is asked to:

(a) Opine as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's tinnitus is related to the Veteran's service, to include consideration of:

(i) Her report of ringing in the ears starting in the latter part of 1979 or 1980, months after her ears were checked/cleaned with a wire-like instrument during a routine physical in the summer (during ROTC training).  (August 1989 claim, November 1989 VA examination).  

and/or 

(ii)  Noise exposure, including: (A) reserve service field and weapons training (December 2004 lay statement) - per a January 1979 Army record, the Veteran was discharged from the Army Reserve January 14, 1979 for reenlistment in the USAR Control Group (ROTC); 

and (B) "training with noise from private, commercial and some National Guard planes nearby about two to three miles from the lakefront airport" she indicated that "[e]ven though I was a supply clerk, I was still exposed to noise from planes because of their close proximity to the Reserve Center where I served"  (September 2009 lay statement).

(b)  The ENT specialist should comment on the Veteran's right ear tympanic membrane, to determine whether a scar exists at about one o'clock, or elsewhere.

(c) The ENT specialist should note consideration of ALL pertinent medical evidence of record, including the Veteran's April 1999 VA treatment record reflecting a finding of a right ear tympanic membrane scar; the prior VA examinations (November/December 1989, August 2004, and August 2013  VA examinations and opinions); and any other medical nexus opinion of record.  The ENT specialist should also note consideration of lay statements of record.

A fully articulated medical rationale for any opinion expressed should be set forth in the report. 

4.  Readjudicate the appeal.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




